DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendments filed on 6/22/2021, claim 1 has been amended. Claims 2-20 have been added. The currently pending claims are claims 1-20.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 16/024,015, filed 6/29/2018, now US Patent 10,997,219, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,997,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

US Patent 10,997,219
Instant Application
Claim 1,
 A system comprising: 
a processor; 
and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
retrieving electronic content from a database in communication with the system; 
identifying a plurality of nodes within the electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; 
identifying a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes, and wherein at least a subset of the plurality of nodes is common to at least two of the views in the plurality of views; 
generating a respective sequence of nodes for each respective view in the plurality of views; 
for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; 
and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node.

Claim 2,
The system of claim 1, wherein the electronic content includes one or more of: text, an image, audio, and video.

Claim 3,
The system of claim 1, wherein traversing each respective node includes sampling a node adjacent to the respective node in the respective sequence of nodes for the respective view.

Claim 4,
The system of claim 3, wherein traversing each respective node includes sampling a predetermined number of negative samples of nodes, relative to the respective node, in the respective sequence of nodes.

Claim 5,
The system of claim 4, wherein traversing each respective node includes performing a one-step gradient descent for the respective node based on the sampled adjacent node and the predetermined number of negative samples of nodes.

Claim 6,
The system of claim 5, wherein the one-step gradient descent updates a direction of an embedding vector associated with the respective node.

Claim 7,
The system of claim 6, wherein a magnitude of the direction updated to the embedding vector is based on a gradient length.

Claim 8,
The system of claim 6, wherein determining the respective view-independent embedding for each respective node includes concatenating the embedding vectors from the plurality of views for the respective node.

Claim 9,
The system of claim 1, wherein determining the respective embedding for the respective nodes for each respective view includes identifying, for each respective view, a set of edges between the respective nodes in the respective view, each edge in the set of edges denoting a relationship between a pair of nodes in the respective view.

Claim 10,
The system of claim 9, wherein each respective view in the plurality of views comprises edges associated with a respective time frame.

Claim 11,
The system of claim 9, wherein each respective node is associated with a respective phrase contained within the electronic content.

Claim 12,
The system of claim 11, wherein an edge between a first node and a second node in a view from the plurality of views denotes a phrase associated with the first node and a phrase associated with the second node are both present in a portion of the electronic content.

Claim 13,
The system of claim 9, wherein each respective node is associated with a respective user of an online social network described within the electronic content.

Claim 14,
The system of claim 13, wherein an edge between a first node and a second node in a view from the plurality of views denotes a connection in the online social network between a first user associated with the first node and a second user associated with the second node.

Claim 15,
The system of claim 1, wherein the plurality of nodes are common to all views in the plurality of views.

Claim 16,
The system of claim 1, wherein generating the respective sequence of nodes for each respective view includes performing a plurality of random recursive traversals of the plurality of nodes for the respective view.

Claim 17,
The system of claim 1, wherein determining the respective embedding for each respective node includes initializing an embedding entry based on a uniform sampling of a value associated with the plurality of nodes.

Claim 18,
The system of claim 1, wherein determining the respective embedding for each respective node includes initializing an embedding entry using a predetermined value.

Claim 1,
A system comprising: 
a processor; 
and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 



identifying a plurality of nodes within the electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; 
identifying a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes; 



generating a respective sequence of nodes for each respective view in the plurality of views; 
and for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; 
and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node.

Claim 2,
The system of claim 1, wherein the electronic content includes one or more of: text, an image, audio, and video.

Claim 3,
The system of claim 1, wherein traversing each respective node includes sampling a node adjacent to the respective node in the respective sequence of nodes for the respective view.

Claim 4,
The system of claim 3, wherein traversing each respective node includes sampling a predetermined number of negative samples of nodes, relative to the respective node, in the respective sequence of nodes.

Claim 5,
The system of claim 4, wherein traversing each respective node includes performing a one-step gradient descent for the respective node based on the sampled adjacent node and the predetermined number of negative samples of nodes.

Claim 6,
The system of claim 5, wherein the one-step gradient descent updates a direction of an embedding vector associated with the respective node.

Claim 7,
The system of claim 6, wherein a magnitude of the direction updated to the embedding vector is based on a gradient length.

Claim 8,
The system of claim 6, wherein determining the respective view-independent embedding for each respective node includes concatenating the embedding vectors from the plurality of views for the respective node.

Claim 9,
The system of claim 1, wherein determining the respective embedding for the respective nodes for each respective view includes identifying, for each respective view, a set of edges between the respective nodes in the respective view, each edge in the set of edges denoting a relationship between a pair of nodes in the respective view.

Claim 10,
The system of claim 9, wherein each respective view in the plurality of views comprises edges associated with a respective time frame.

Claim 11,
The system of claim 9, wherein each respective node is associated with a. respective phrase contained within the electronic content.

Claim 12,
The system of claim 11, wherein an edge between a first node and a second node in a view from the plurality of views denotes a phrase associated with the first node and a phrase associated with the second node are both present in a portion of the electronic content.

Claim 13,
The system of claim 9, wherein each respective node is associated with a respective user of an online social network described within the electronic content.

Claim 14,
The system of claim 13, wherein an edge between a first node and a second node in a view from the plurality of views denotes a connection in the online social network between a first user associated with the first node and a second user associated with the second node.

Claim 15,
The system of claim 1, wherein the plurality of nodes are common to all views in the plurality of views.

Claim 16,
The system of claim 1, wherein generating the respective sequence of nodes for each respective view includes performing a plurality of random recursive traversals of the plurality of nodes for the respective view.

Claim 17,
The system of claim 1, wherein determining the respective embedding for each respective node includes initializing an embedding entry based on a uniform sampling of a value associated with the plurality of nodes.

Claim 18,
The system of claim 1. wherein determining the respective embedding for each respective node includes initializing an embedding entry using a predetermined value.
Claim 19,
A method comprising: 
retrieving, by a computer system, electronic content from a database in communication with the computer system; 
identifying, by the computer system, a plurality of nodes within the electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; 
identifying, by the computer system, a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes, and wherein at least a subset of the plurality of nodes is common to at least two of the views in the plurality of views; 
generating, by the computer system, a respective sequence of nodes for each respective view in the plurality of views; 
for each respective view, traversing, by the computer system, each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; 
and determining, by the computer system and based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node.
Claim 19,
A method comprising: 




identifying, by a processor, a plurality of nodes within an electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; 

identifying a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes; 




generating a respective sequence of nodes for each respective view in the plurality of views; 

for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; 


and determining, based on the determined embedding for each respective node in the: plurality of nodes, a respective view-independent embedding for the respective node.
Claim 20,
A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising: 
retrieving electronic content from a database in communication with the system; 
identifying a plurality of nodes within the electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; 
identifying a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes, and wherein at least a subset of the plurality of nodes is common to at least two of the views in the plurality of views; generating a respective sequence of nodes for each respective view in the plurality of views; 
for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; 
and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node.
Claim 20,
A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising: identifying a plurality of nodes within an electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; identifying a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes; generating a respective sequence of nodes for each respective view in the plurality of views; for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; and determining, based on the determined embedding for each respective node in the: plurality of nodes, a respective view-independent embedding for the respective node.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electronic content” in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-2 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandylas et al. (US Publication 2017/0270006 A1) in view of Sastry et al. (US Publication 2018/0365272 A1)
As per claim 1, Kandylas teaches A system (see Abstract)
comprising: a processor; (Figure 1 reference 104)
and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: (Figure 1 reference 106)
identifying a plurality of nodes within the electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; (paragraph 0020, 0047, social media data, interpreted as electronic content, is received from sources, paragraph 0059, a social graph is generated from the social media data, the social graph having nodes comprising portions , paragraph 0084, 0095, the nodes representing parts of social media data)
identifying a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes; (paragraph 0050, 0054, 0069, temporal snapshots are generated from the social graph of nodes to provide perspective and viewpoints, the temporal snapshots interpreted as a plurality of views)
generating a respective sequence of nodes for each respective view in the plurality of views; (paragraph 0067, the temporal snapshots are organized in chronological order, interpreted as a respective sequence)
Kandylas does not explicitly indicate for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node.
Sastry teaches for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node. (paragraph 0023, 0035, 0039, 0041, 0068, traversal of nodes of a tree are performed, and node information can be embedded into nodes of an associated tree for enumeration of tree hierarchies, interpreted as views)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kandylas’ system of generating and managing social graphs based on received social media data with Sastry’s ability to perform node traversal and embedding for enumeration of hierarchies. This gives the user the ability to provide better access to social media data through embedding relevant node information in associated nodes of trees. The motivation for doing so would be to more efficiently provide access to databases representing data as trees (paragraphs 0001).
As per claim 2, Kandylas teaches the electronic content includes one or more of: text, an image, audio, and video. (paragraph 0091, data can include video, audio, images, text)
As per claim 9, Kandylas and Sastry are taught as per claim 1 above. Sastry additionally teaches determining the respective embedding for the respective nodes for each respective view includes identifying, for each respective view, a set of edges between the respective nodes in the respective view, each edge in the set of edges denoting a relationship between a pair of nodes in the respective view. (paragraph 0047, edge connectivity)
As per claim 10, Kandylas teaches each respective view in the plurality of views comprises edges associated with a respective time frame. (paragraph 0047, 0050, temporal snapshots can be associated with particular time intervals) 
As per claim 11, Kandylas teaches each respective node is associated with a respective phrase contained within the electronic content. (paragraph 0020, 0021, social media identifier, paragraph 0048, 0058, words and phrases)
As per claim 12, Kandylas teaches an edge between a first node and a second node in a view from the plurality of views denotes a phrase associated with the first node and a phrase associated with the second node are both present in a portion of the electronic content. (paragraph 0048, 0059, social media identifiers in nodes and edges of social graph)
As per claim 13, Kandylas teaches each respective node is associated with a respective user of an online social network described within the electronic content. (paragraph 0048, 0050, contributors)
As per claim 14, Kandylas teaches an edge between a first node and a second node in a view from the plurality of views denotes a connection in the online social network between a first user associated with the first node and a second user associated with the second node. (paragraph 0050, 0053, 0055, contributor links)
As per claim 15, Kandylas teaches the plurality of nodes are common to all views in the plurality of views. (paragraph 0065, social graph and knowledge graph)
As per claim 16, Kandylas and Sastry are taught as per claim 1 above. Sastry additionally teaches generating the respective sequence of nodes for each respective view includes performing a plurality of random recursive traversals of the plurality of nodes for the respective view. (paragraph 0042, random sampling)
As per claim 17, Kandylas teaches determining the respective embedding for each respective node includes initializing an embedding entry based on a uniform sampling of a value associated with the plurality of nodes. (paragraph 0020, 0021,  generated temporal snapshots)
As per claim 18, Kandylas teaches determining the respective embedding for each respective node includes initializing an embedding entry using a predetermined value. (paragraph 0050, 0051, entry points)

As per claim 19, Kandylas teaches A method (see Abstract)
comprising: identifying, by the computer system, a plurality of nodes within an electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; (paragraph 0020, 0047, social media data, interpreted as electronic content, is received from sources, paragraph 0059, a social graph is generated from the social media data, the social graph having nodes comprising portions, paragraph 0084, 0095, the nodes representing parts of social media data)
identifying, by the computer system, a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes; (paragraph 0050, 0054, 0069, temporal snapshots are generated from the social graph of nodes to provide perspective and viewpoints, the temporal snapshots interpreted as a plurality of views)
generating, by the computer system, a respective sequence of nodes for each respective view in the plurality of views; (paragraph 0067, the temporal snapshots are organized in chronological order, interpreted as a respective sequence)
Kandylas does not explicitly indicate for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node.
Sastry teaches for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node. (paragraph 0023, 0035, 0039, 0041, 0068, traversal of nodes of a tree are performed, and node information can be embedded into nodes of an associated tree for enumeration of tree hierarchies, interpreted as views)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kandylas’ system of generating and managing social graphs based on received social media data with Sastry’s ability to perform node traversal and embedding for enumeration of hierarchies. This gives the user the ability to provide better access to social media data through embedding relevant node information in associated nodes of trees. The motivation for doing so would be to more efficiently provide access to databases representing data as trees (paragraphs 0001).

As per claim 20, Kandylas teaches A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising: (see Abstract)
identifying a plurality of nodes within an electronic content, each respective node in the plurality of nodes comprising a respective portion of the electronic content; (paragraph 0020, 0047, social media data, interpreted as electronic content, is received from sources, paragraph 0059, a social graph is generated from the social media data, the social graph having nodes comprising portions, paragraph 0084, 0095, the nodes representing parts of social media data)
identifying a plurality of views associated with the electronic content, wherein each respective view is associated with a respective portion of the plurality of nodes; (paragraph 0050, 0054, 0069, temporal snapshots are generated from the social graph of nodes to provide perspective and viewpoints, the temporal snapshots interpreted as a plurality of views)
generating a respective sequence of nodes for each respective view in the plurality of views; (paragraph 0067, the temporal snapshots are organized in chronological order, interpreted as a respective sequence)
Kandylas does not explicitly indicate for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node.
Sastry teaches for each respective view, traversing each respective node in the respective sequence of nodes for the respective view to determine a respective embedding for the respective node for the respective view; and determining, based on the determined embedding for each respective node in the plurality of nodes, a respective view-independent embedding for the respective node. (paragraph 0023, 0035, 0039, 0041, 0068, traversal of nodes of a tree are performed, and node information can be embedded into nodes of an associated tree for enumeration of tree hierarchies, interpreted as views)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kandylas’ system of generating and managing social graphs based on received social media data with Sastry’s ability to perform node traversal and embedding for enumeration of hierarchies. This gives the user the ability to provide better access to social media data through embedding relevant node information in associated nodes of trees. The motivation for doing so would be to more efficiently provide access to databases representing data as trees (paragraphs 0001).


Allowable Subject Matter
11.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 3-8 are allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the steps of traversing each respective node includes sampling a node adjacent to the respective node in the respective sequence of nodes for the respective view, as disclosed in dependent claim 3.
	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delgo (US Publication 2018/0232443)
Epstein (US Publication 2013/0173578 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168